DETAILED ACTION
This Non-Final action is responsive to communications: IDS filed on 1/27/2020 to the application filed on 1/14/2020.

Claims 1-20 are pending. Claims 1, 8 and 14 are the independent claims.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 3-7, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/2020 has been entered, and considered by the examiner.





Specification
7.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
8.	The abstract is objected to because it recites phrases which can be implied such as “Embodiments described herein….”.

Drawings
The Drawings filed on 1/14/2020 have been approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 and consequently its dependent claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim recites “…ML model code operations that may perform data selection or exclusion operations…”  Either the code operations performs selection and exclusion operations or is absent, use of such phrases such as “can” or “that may perform” do not help distinctly claim the subject matter nor help clarify the claim. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renan Souza et al. herein Souza (NPL-Provenance Data in the Machine Learning Lifecycle in Computational Science and Engineering, published Oct. 21, 2019 via arXiv, pgs. 1-10 (pdf)).
Regarding Independent claims 1 and 14, Souza discloses A method for tracking machine learning data provenance, comprising: 
receiving machine learning (ML) model code, the ML model code using at least a first ML application programming interface (API) that when executed, generates and trains an ML model (see pg. 2, under ML scientist and engineers, discloses receiving model code via newly designed models that include API’s via script libraries such as TensorFlow, PyTorch and Scikit Learn. Further training the ML models they design. Therefore disclosing receiving model code and using an API to train the model);
 determining a workflow intermediate representation (WIR) of the ML model code (see pg. 3 section C, discloses that Provenance data in workflows are represented as directed graph having vertices and edges, thereby providing an intermediate representation of the ML code); 
semantically annotating the WIR based at least in part on the first ML API associated with the ML model code to generate an annotated WIR (see pg. 4, discloses that Provenance data is augmented with additional data classes to increase the scope of provenance analysis thereby representing annotations to the intermediate representation); and
 identifying, based at least on the annotated WIR and the first ML API, data from at least one data source that is relied upon by the ML model code when training the ML model (see pg. 5 under IV discloses identifying using the provenance data a data source relied on by a ML model during online analysis).
Regarding Dependent claims 2 and 15, Souza discloses wherein the determining the WIR of the ML model code comprises: building an abstract syntax tree (AST) based at least in part on the received ML model code; generating a plurality of provenance relationships (PRs) based at least in part on relationships between nodes of the AST, wherein a PR comprises one or more input variables, an operation, a caller, and one or more output variables; and composing a directed graph based at least in part on the plurality of PRs, wherein the WIR comprises the directed graph (see pg. 3 section C, discloses that Provenance data in workflows are represented as directed graph having vertices and edges, thereby providing an intermediate representation of the ML code).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
12.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Badhwar et al. (U.S. Pub 2019/0378052) discloses “Automated Versioning And Evaluation Of Machine Learning Workflows”
Trim et al. (U.S. 11,301,244) discloses “Machine Learning Based Tracking Of Derivative Code”
Bowers et al. (U.S. Pub 2016/0300156) discloses “Machine Learning Model Tracking Platform”
Gluzman Peregrine et al. (U.S. Pub 2018/0341667) discloses “Data Curation System With Version Control For Workflow States And Provenance”
Jacob Sushil et al. (U.S. Pub 2021/0342321) discloses “Methods And Systems For Data Traceability And Provenance”
Christian Kastner, Versioning, Provenance, and Reproducibility in Production Machine Learning, published Feb. 15, 2021 via ckaestne.medium.com, pgs. 1-23 (pdf)
Hongfa Xue et al., Machine-Learning-based Analysis of Program Binaries: A Comprehensive Study, published 2016, Vol. 4 via IEEE, pgs. 1-25 (pdf)
Mohammad Hossein Namaki et al., Vamsa: Tracking Provenance in Data Science Scripts, published Jan. 7, 2020 via arXiv, pgs. 1-14 (pdf)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/3/2022